 Case: 1:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/21/21 Page: 1 of 2 PageID #: 70




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

GREENPOINT AG, LLC,                             )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )       Case No. 1:20-cv-107-SNLJ
                                                )
JEFFREY SCOTT TODD, et al.,                     )
                                                )
               Defendants.                      )

                             MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010).

       The Complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different States

and the matter in controversy exceeds the sum of $75,000. Plaintiff is a Limited Liability

Company (“LLC”). The Eighth Circuit has held that unincorporated entities such as

LLCs are citizens of every state of which any member is a citizen. See GMAC

Commercial Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004).

                                               1
 Case: 1:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/21/21 Page: 2 of 2 PageID #: 71




Thus, for the LLC defendant, the Court must examine the citizenship of each member of

the LLC to determine whether diversity jurisdiction exists. The Complaint alleges that

the plaintiff LLC’s members include three apparently unincorporated entities (Tennessee

Farmers Cooperative, Tipton Farmers Cooperative, and Winfield Solutions, LLC), but the

members of those entities and the citizenship of the members are not disclosed. This

Court is thus unable to determine the citizenship of the plaintiff LLC.

       Accordingly,

      IT IS HEREBY ORDERED that, by May 7, 2021, plaintiff shall file an amended
complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiff does not timely and fully comply
with this order, this matter will be dismissed for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that all other proceedings in this case are
STAYED pending further order of this Court.


              Dated this 21st day of April, 2021.



                                          _____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          SENIOR UNITED STATES DISTRICT JUDGE




                                             2
